DETAILED ACTION
	This is the first office action regarding application number 17/310,620, filed on Aug 13, 2021. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-34 is/are currently pending and have been examined.


Information Disclosure Statement
	The information disclosure statement(s) filed Aug 13, 2021 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ohashi et al (US 2017/0152509).

	Regarding Claim 1, Ohashi teaches a system for localizing magnetic beads for processes involving molecular manipulations, comprising: 
a vessel for receiving an aliquot of a fluid sample and a plurality of magnetic beads therein (see Ohashi: “a container 10 includes a liquid sample 31, magnetic body particles 71”, [0022]; Fig 1A-1C); 
a bead collection probe configured to be disposed against an inner surface of a wall of the vessel (see Ohashi: and a magnetic solid body 60”, [0022]; Fig 1A-1C; Fig 1C shows the magnetic solid body being disposed against an inner surface of a wall of the vessel);
and a magnet external to the vessel for selectively establishing a magnetic field within the vessel, the plurality of magnetic beads accumulating on the bead collection probe in the presence of the established magnetic field (see Ohashi: “the magnetic solid body 60 and the magnetic body particles 71 become attracted toward the inner wall surface of the container in an area around a magnet 9 brought closer the outer wall surface of the container.”, [0047]; Fig 1A-.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-3, 8, 18-24, 26, 28, 30-31 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al (US 2017/0152509) in view of Korpela et al (US 2009/0311733).

	Regarding Claim 2, Ohashi teaches all the limitations as applied to Claim 1.
	Ohashi does not teach “further comprising an agitator in mechanical communication with at least one of the vessel and the bead collection probe for selectively agitating the vessel and/or the vessel contents while the plurality of magnetic beads remains accumulated on the bead collection probe”.

It would have been obvious to one skilled in the art before the filing date of the invention to modify the collection probe of Ohashi to include an agitator connected to the collection probe to provide agitation to the sample as taught by Korpela, because Korpela teaches that the use of agitators improves and accelerates the collection of particles when using a magnetic collection tool (see Korpela: [0045]; [0050]; [0125]; [0128]). 

Regarding Claim 3, modified Ohashi teaches all the limitations as applied to Claim 2 and further teaches ‘wherein the agitator is for selectively agitating the vessel and/or vessel contents with the magnetic field established’ (see modification of Claim 2, modification of the collection probe of Ohashi to include an agitator connected to the collection probe to provide agitation to the sample as taught by Korpela, because Korpela teaches that the use of agitators improves and accelerates the collection of particles when using a magnetic collection tool (see Korpela: [0045]; [0050]; [0125]; [0128])). 

	Regarding Claim 8, Ohashi teaches a method of extracting magnetic beads from a fluid sample for molecular manipulation, comprising: 
depositing an aliquot of fluid sample within a vessel (see Ohashi: “a container 10 includes a liquid sample 31, magnetic body particles 71”, [0022]; Fig 1A-1C);; 
depositing a plurality of magnetic beads within the vessel (see Ohashi: “a container 10 includes a liquid sample 31, magnetic body particles 71”, [0022]; Fig 1A-1C);; 
disposing a bead collection probe within the vessel adjacent to a portion of the wall thereof (see Ohashi: and a magnetic solid body 60”, [0022]; Fig 1A-1C; Fig 1C shows the magnetic solid body being disposed against an inner surface of a wall of the vessel); 
disposing a magnet proximate the vessel wall portion to which the bead collection probe is opposite and adjacent, the magnet establishing a magnetic field within the vessel (see Ohashi: “the magnetic solid body 60 and the magnetic body particles 71 become attracted toward the inner wall surface of the container in an area around a magnet 9 brought closer the outer wall surface of the container.”, [0047]; Fig 1A-1C; the examiner notes that Fig 1C shows that the bead accumulate on the magnetic body); 
accumulating the plurality of magnetic beads on the bead collection probe under influence of the magnetic field (see Ohashi: “the magnetic solid body 60 and the magnetic body particles 71 become attracted toward the inner wall surface of the container in an area around a magnet 9 brought closer the outer wall surface of the container.”, [0047]; Fig 1A-1C; the examiner notes that Fig 1C shows that the bead accumulate on the magnetic body)
Ohashi does not teach “moving the vessel relative to the bead collection probe and the accumulated plurality of magnetic beads thereon”.
However, Korpela teaches the analogous art of an apparatus for the isolation and purification of fluids containing magnetic particles (see Korpela: Abstract; [0001]-[0005]). Korpela teaches use of an agitator connected to the collection probe for agitation of the sample, 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the device of Ohashi to include external agitator for agitating the vessel itself as taught by Korpela, because Korpela teaches that the use of agitators improves and accelerates the collection of particles when using a magnetic collection tool (see Korpela: [0045]; [0050]; [0125]; [0128]). 

	Regarding Claim 18, Ohashi teaches system for collecting and washing magnetic beads, comprising: 
a vessel for receiving an aliquot of a liquid sample and a plurality of magnetic beads therein (see Ohashi: “a container 10 includes a liquid sample 31, magnetic body particles 71”, [0022]; Fig 1A-1C); 
a bead collection probe configured to be disposed against an inner surface of a wall of the vessel (see Ohashi: and a magnetic solid body 60”, [0022]; Fig 1A-1C; Fig 1C shows the magnetic solid body being disposed against an inner surface of a wall of the vessel);
a magnet proximate the vessel wall portion to which the bead collection probe is opposite and adjacent for establishing a magnetic field within the vessel, the plurality of magnetic beads accumulating on the bead collection probe in the presence of the established magnetic field (see Ohashi: “the magnetic solid body 60 and the magnetic body particles 71 become attracted toward the inner wall surface of the container in an area around a magnet 9 brought closer the outer wall surface of the container.”, [0047]; Fig 1A-1C; the examiner notes that Fig 1C shows that the bead accumulate on the magnetic body).

However, Korpela teaches the analogous art of an apparatus for the isolation and purification of fluids containing magnetic particles (see Korpela: Abstract; [0001]-[0005]). Korpela teaches use of an agitator connected to the collection probe for agitation of the sample, and, alternatively, teaches the use of an external agitator for agitating the vessel itself, as agitation improves and accelerates the collection of particles when using a magnetic collection tool (see Korpela: [0045]; [0050]; [0125]; [0128]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the collection probe of Ohashi to include an agitator connected to the collection probe to provide agitation to the sample as taught by Korpela, because Korpela teaches that the use of agitators improves and accelerates the collection of particles when using a magnetic collection tool (see Korpela: [0045]; [0050]; [0125]; [0128]). 

Regarding Claim 19, modified Ohashi teaches all the limitations as applied to Claim 18 and further teaches ‘wherein the agitator is for selectively agitating the vessel and/or vessel contents with in the absence of the magnetic field’ (see modification of Claim 18, modification of the collection probe of Ohashi to include an agitator connected to the collection probe to provide agitation to the sample as taught by Korpela, because Korpela teaches that the use of agitators improves and accelerates the collection of particles when using a magnetic collection tool (see Korpela: [0045]; [0050]; [0125]; [0128]); the examiner notes that the agitator can be used when the field is absent as well). 

Regarding Claim 20, modified Ohashi teaches all the limitations as applied to Claim 18 and further teaches ‘wherein the agitator is for selectively agitating the vessel and/or vessel 

Regarding Claim 21, modified Ohashi teaches all the limitations as applied to Claim 18 and further teaches ‘wherein the agitator is for selectively agitating the aliquot of fluid sample while the plurality of magnetic beads remains accumulated on the bead collection probe’ (see modification of Claim 18, modification of the collection probe of Ohashi to include an agitator connected to the collection probe to provide agitation to the sample as taught by Korpela, because Korpela teaches that the use of agitators improves and accelerates the collection of particles when using a magnetic collection tool (see Korpela: [0045]; [0050]; [0125]; [0128])). 

Regarding Claim 22, modified Ohashi teaches all the limitations as applied to Claim 18 and further teaches ‘wherein the selective agitation results in movement of the plurality of magnetic beads relative to each other while accumulated on the bead collection probe’ (see modification of Claim 18, modification of the collection probe of Ohashi to include an agitator connected to the collection probe to provide agitation to the sample as taught by Korpela, because Korpela teaches that the use of agitators improves and accelerates the collection of particles when using a magnetic collection tool (see Korpela: [0045]; [0050]; [0125]; [0128]); the examiner notes the beads would move due to the agitation). 

Regarding Claim 23, modified Ohashi teaches all the limitations as applied to Claim 18 and further teaches ‘further comprising a pipette for selectively extracting the aliquot of fluid sample from the vessel after the selective agitation with the plurality of magnetic beads 

Regarding Claim 24, modified Ohashi teaches all the limitations as applied to Claim 18 and further teaches ‘further comprising a source of wash fluid for injecting a quantity of wash fluid into the vessel after the aliquot of fluid sample has been extracted from the vessel’ (see Ohashi: “tube was removed from the stand, and 500 μL of a first washing liquid (37% ethanol, 4.8 M guanidine hydrochloride, 20 mM Tris-HCl, pH 7.4) was added. After pipetting and thoroughly resuspending a mass of magnetic beads that have collected”, [0088]). 


	Regarding Claim 8, Ohashi teaches a method for extracting magnetic beads within a vessel containing a fluid sample, comprising: 
depositing an aliquot of fluid sample within a vessel (see Ohashi: “a container 10 includes a liquid sample 31, magnetic body particles 71”, [0022]; Fig 1A-1C);; 
depositing a plurality of magnetic beads within the vessel (see Ohashi: “a container 10 includes a liquid sample 31, magnetic body particles 71”, [0022]; Fig 1A-1C);; 
disposing a bead collection probe within the vessel adjacent to a portion of the wall thereof (see Ohashi: and a magnetic solid body 60”, [0022]; Fig 1A-1C; Fig 1C shows the magnetic solid body being disposed against an inner surface of a wall of the vessel); 
disposing a magnet proximate the vessel wall portion to which the bead collection probe is opposite and adjacent, the magnet establishing a magnetic 
Ohashi does not teach “agitating at least one of the vessel and the bead collection probe to wash the plurality of magnetic beads, whereby the plurality of magnetic beads accumulates on the bead collection probe under influence of a magnetic field associated with the magnet and remains accumulated prior to, during, and after agitation”.
However, Korpela teaches the analogous art of an apparatus for the isolation and purification of fluids containing magnetic particles (see Korpela: Abstract; [0001]-[0005]). Korpela teaches use of an agitator connected to the collection probe for agitation of the sample, and, alternatively, teaches the use of an external agitator for agitating the vessel itself, as agitation improves and accelerates the collection of particles when using a magnetic collection tool (see Korpela: [0045]; [0050]; [0125]; [0128]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the device of Ohashi to include external agitator for agitating the vessel itself as taught by Korpela, because Korpela teaches that the use of agitators improves and accelerates the collection of particles when using a magnetic collection tool (see Korpela: [0045]; [0050]; [0125]; [0128]; the examiner notes that Korpela describes using the agitation in addition to the magnetic field to improve collection, and, as such, it is deemed that both the agitation and the magnetic field are active at the same time). 

Regarding Claim 28, modified Ohashi teaches all the limitations as applied to Claim 26 and further teaches ‘further comprising pipetting the aliquot of fluid sample from the vessel after agitation’ (see Ohashi: “tube was set on a magnetic body particle separation stand, and the 

Regarding Claim 30, modified Ohashi teaches all the limitations as applied to Claim 26 and further teaches ‘wherein the agitating is performed by an agitator mechanically connected to a portion of the vessel’ (see modification of Claim 26, modify the device of Ohashi to include external agitator for agitating the vessel itself as taught by Korpela, because Korpela teaches that the use of agitators improves and accelerates the collection of particles when using a magnetic collection tool (see Korpela: [0045]; [0050]; [0125]; [0128]; the examiner notes that Korpela describes using the agitation in addition to the magnetic field to improve collection, and, as such, it is deemed that both the agitation and the magnetic field are active at the same time)). 

Regarding Claim 31, modified Ohashi teaches all the limitations as applied to Claim 26. Modified Ohashi teaches the external agitator (see Claim 26).
Korpela teaches the analogous art of an apparatus for the isolation and purification of fluids containing magnetic particles (see Korpela: Abstract; [0001]-[0005]). Korpela teaches use of an agitator connected to the collection probe for agitation of the sample, and, alternatively, teaches the use of an external agitator for agitating the vessel itself, as agitation improves and accelerates the collection of particles when using a magnetic collection tool (see Korpela: [0045]; [0050]; [0125]; [0128]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the collection probe of Ohashi to include an agitator connected to the collection probe to provide agitation to the sample as taught by Korpela, because Korpela teaches that the use of agitators improves and accelerates the collection of particles when using a magnetic collection tool (see Korpela: [0045]; [0050]; [0125]; [0128]). 

Regarding Claim 34, modified Ohashi teaches all the limitations as applied to Claim 26 and further teaches ‘wherein the agitating occurs after disposing the magnet proximate to the vessel wall’ (see modification of Claim 26, modify the device of Ohashi to include external agitator for agitating the vessel itself as taught by Korpela, because Korpela teaches that the use of agitators improves and accelerates the collection of particles when using a magnetic collection tool (see Korpela: [0045]; [0050]; [0125]; [0128]; the examiner notes that Korpela describes using the agitation in addition to the magnetic field to improve collection, and, as such, it is deemed that the agitation would occur after the magnet is active)). 

Allowable Subject Matter
Claim(s) 4-7, 9-17, 25, 27, 29 and 32-33 is/are objected to as they depend upon on a rejected base claim. Said claims would be allowable over the prior art made of record if rewritten in independent form. In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The system of Claim 4, which includes all the limitations of Claim 1, and further describes a mechanical translator for moving the bead collection probe and the magnet relative to the vessel. 
The system of Claim 5, which includes all the limitations of Claim 1, and further describes a mechanical translator for moving the bead collection probe and the magnet relative to the vessel. 
The system of Claim 7, which includes all the limitations of Claim 1, and further describes a mechanical translator for moving the bead collection probe and the magnet relative to the vessel. 
The method of Claim 9, which includes all the limitations of Claim 8, and further describes an additional magnet that operates upon the device opposite to the first magnet. 
The method of Claim 10, which includes all the limitations of Claim 8, and further describes agitating to wash the beads on the collection probe. 
The method of Claim 11, which includes all the limitations of Claim 8, and further describes extracting the beads collected on the collection probe by moving the collection probe and the magnet. 
The method of Claim 12, which includes all the limitations of Claim 8, and further describes moving the magnet and the established magnetic field relative to the bead collection probe and the vessel to move the accumulated plurality of magnetic beads on the bead collection probe out of the aliquot of fluid sample. 
The method of Claim 15, which includes all the limitations of Claim 8, and further describes moving the vessel relative to the bead collection probe, the magnet, the established magnetic field, and the accumulated plurality of magnetic beads to extract the accumulated plurality of magnetic beads from the aliquot of fluid sample. 
The system of Claim 25, which includes all the limitations of Claim 18, and further describes a mechanical translator for moving the bead collection probe and the magnet relative to the vessel. 
The method of Claim 27, which includes all the limitations of Claim 26, and further describes an additional magnet that operates upon the device opposite to the first magnet. 
The method of Claim 29, which includes all the limitations of Claim 28, and further describes extracting the bead collection probe and the plurality of magnetic beads accumulated after pipetting. 
The method of Claim 32, which includes all the limitations of Claim 26, and further describes wherein the agitating is performed at or below an intensity at which the magnetic beads of the plurality of magnetic beads move relative to each other while remaining accumulated on the bead collection probe. 
The method of Claim 33, which includes all the limitations of Claim 26, and further describes wherein the agitating occurs prior to disposing the magnet proximate to the vessel wall. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798